Citation Nr: 1130506	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left hand disorder, to include as secondary to service-connected cervical spine fracture with thoracic strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1980 to October 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The record reflects that the Veteran requested a Travel Board hearing in conjunction with her appeal.  See the Veteran's February 2008 substantive appeal (VA Form 9).  However, in an April 2008 statement, the Veteran stated that she longer wished to participate in such a hearing.  See an April 2008 statement from the Veteran.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

In an April 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a left sided spinal column condition, left leg radiculopathy and a left foot condition, determined that new and material evidence had not been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for depression, increased the evaluation assigned for the Veteran's service-connected thoracic strain to 10 percent disabling, effective December 18, 2007, and granted the Veteran's claim of entitlement to service connection for bipolar disorder; a 20 percent evaluation was assigned, effective December 18, 2007.  The Veteran has not expressed disagreement with that decision, and thus, those issues are not in appellate status and will be discussed no further.  Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To obtain the Veteran's complete vocational rehabilitation folder and to obtain clinical service treatment records.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Review of the Veteran's VA claims file reflects that she has participated in VA's vocational rehabilitation program.  See e.g., letters from the RO dated in July 2007 and a statement from the Veteran dated in August 2007.  The Veteran's vocational rehabilitation file is not associated with the claims file and there is no indication that the RO/AMC attempted to request these records.  Therefore, the RO/AMC should make efforts to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).  

Further, the Board notes that the service treatment records associated with the Veteran's file are incomplete.  Indeed, it appears that the RO requested these records in connection with another claim in January 1981 and February 1982.  A March 1983 reply reflects that the Veteran's service treatment records were not located at the National Personnel Records Center (NPRC) at that time.  Thus, additional efforts should be undertaken to attempt to obtain any additional service-related records.  




Accordingly, the case is REMANDED for the following actions:  

1.  The RO/AMC must request the Veteran's complete service treatment records from the National Personnel Records Center (NPRC) or any other appropriate location.  If the records are unavailable from NPRC, the RO/AMC should contact the service department and the Veteran for any copies she has in her possession.  All efforts to obtain these records, to include negative responses, should be memorialized in the Veteran's VA claims file.  

2.  The RO/AMC should obtain and associate with the claims file the Veteran's complete VA vocational rehabilitation folder.

3.  When the development requested has been completed, the case should be readjudicated by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


